Citation Nr: 1117473	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-28 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the debt of $4,452.00 created due to overpayment of VA benefits  and the debt of $2,400 due to the grant of an apportionment, totaling $6,852.00, was properly created.  

2.  Entitlement to a waiver of recovery overpayment of compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from May 1962 to May 1966 and from March 1968 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila the Republic of the Philippines dated in June 2006 and July 2006, and the Committee on Waivers and Compromises dated in September 2006.

The issue of entitlement to a waiver of recovery of the $4,452.00 debt due to overpayment of VA compensation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant married S.S.L. in November 1978.  She died in November 2002.

2.  The appellant continued to receive benefits for S.S.L. as his spouse until June 30, 2006, resulting in an overpayment to the appellant of $4,452.00.

3.  VA was not solely at fault for the creation of the debt.

4.  The appellant married Z.B.H. in July 2003.

5.  The appellant abandoned Z.B.H. and their children in January 2006.  She filed for an apportionment in July 2006.

6.  An apportionment in the amount of $600 was granted in November 2006 creating an additional overpayment of $2,400.00.

CONCLUSIONS OF LAW

The overpayment of compensation benefits of $4,452.00 created due to overpayment of VA benefits due to the removal of a dependent spouse and the debt of $2,400 due to the grant of an apportionment, totaling $6,852.00, was properly created.  38 U.S.C.A. §§ 5107, 5111, 5112 (West 2002); 38 C.F.R. §§ 3.400, 3.401, 3.500, 3.501 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000)).  This law defines the obligations of VA with respect to the duty to assist.  The VCAA also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

The VCAA does not apply to the issue of the validity of the debt.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (recognizing that the VCAA does not affect cases where issue on appeal is solely one of statutory interpretation).  Specifically, the provisions relating to notice and development found in the VCAA are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  As such, discussion of whether VA's duties to notify and to assist have been met in regards to that issue is not required.

Although not specifically addressing the apportionment statute (38 U.S.C.A. § 5307), the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify claimants under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107, do not apply to claims predicated on chapter 53 of title 38 of the U.S. Code, which concerns special provisions relating to VA benefits.  See Luera v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).

This does not, however, obviate the necessity of informing each party of the evidence necessary to substantiate their claims.  See Barger, supra.  In the present case, the RO sent correspondence to the appellant in September 2006 which set out the evidence used in adjudicating a claim for apportionment.

An apportionment claim is a "contested claim" and is subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2010).  VA has provided each party notices and determinations related to the contested claim and has advised each party of the applicable laws and regulations.  Thus, VA has made all efforts to notify and to assist the parties with regards to the evidence obtained and the evidence needed.  Thus, VA has satisfied its "duty to notify" the parties.

In addition, both parties were requested to provide additional information and evidence concerning their claims via correspondence dated in September 2006.  Any failure to develop this claim rests with the veteran and the appellee.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Based on the present record, the Board finds that the VA has satisfied any applicable duties to notify and assist the parties.

Legal Criteria and Analysis

The appellant married S.S.L. in November 1978.  She died in November 2002.

The record reflects that at the time of S.S.L.'s death, the appellant had been receiving VA compensation benefits including additional benefits for his wife S.S.L.  In a May 2000 letter the appellant was notified that he was receiving additional benefits for his spouse.  The letter also stated that "[y]ou must tell us immediately if there is any change in the number or status of your dependents.  Your failure to quickly tell VA of a dependency change will result in an overpayment which must be repaid."

A Declaration of Status of Dependents (VA Form 21-686c), signed by the appellant in June 2006, was received at the RO that same month.  This form noted that the appellant's spouse S.S.L. had died in November 2002.  The form also stated the appellant had married Z.M.B in July 2003 and included three children.  The form was accompanied by S.S.L.'s death certificate and a marriage certificate showing the appellant married Z.M.B in July 2003.  

In a letter dated in June 2006, the RO advised the appellant that his benefit payments were being reduced because they had received evidence of a change in his marital and/or dependency status.  The letter stated that S.S.L. had been excluded from payments as of December 1, 2002.

In an administrative decision of July 2006, the RO granted additional compensation benefits for the appellant's dependent spouse, Z.B.H., effective June 5, 2006.  

In July 2006, VA sent the appellant a letter informing him that the VA created an overpayment to his account due to him not informing the VA of the death of his spouse S.S.L.  The letter informed the appellant he had been overpaid in the amount of $4,452.00, an amount equal to the additional benefits he received for S.S.L. for the period from December 1, 2002 to June 30, 2006.  The letter also noted that since the appellant was currently receiving VA benefits, the VA planned to withhold those benefits until the amount that he was overpaid was recouped.  The letter also explained the appellant's right to dispute the debt and the right to request a waiver.  

In July 2006, the appellant's current wife, Z.B.H. (formerly Z.B.M.), submitted a claim for an apportionment of the appellant's benefits.  She stated that the appellant had abandoned her and their children for several months and had left her with no income.  

In a September 2006 letter, the RO informed the appellant they had received a request for an apportionment from his wife and that they would tentatively reduce his future payments by $600 monthly beginning December 1, 2006 pending their decision.  They further informed the appellant that should the apportionment be granted, his benefits would be retroactively reduced effective August 1, 2006.  

In September 2006, the appellant submitted a request for a waiver of recovery of his debt of $4,452.00.  Later that same month, the Committee on Waivers and Compromises denied his waiver request.  

In a September 2006 statement, the appellant asked the RO to adjust his compensation benefits by reducing the benefits by $1000 beginning with the next payment and thereafter continue the tentative reduction of $600 per month beginning December 1, 2006.  

In October 2006, the RO approved the apportionment request for Z.B.H and her three children effective August 1, 2006.  The RO found that this would not cause the appellant undue hardship and would help alleviate the quality of life of Z.B.H. and her children.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

In regards to the overpayment created due to the failure to notify the VA of S.S.L.'s death, the Board notes that the effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  

The effective date of payment of benefits for a dependent spouse is the date of marriage, if the claim is received within one year, otherwise, the date notice is received of the dependant's existence.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.501(b).

The appellant's spouse S.S.L. died in November 2002.  At the time of S.S.L.'s death, the appellant was receiving additional compensation benefits for S.S.L. as a dependent spouse.  However, pursuant to 38 U.S.C.A. § 5112(b)(2) and 38 C.F.R. § 3.501(d)(2), he was no longer entitled to additional compensation benefits for S.S.L. as a dependent effective November 30, 2002.

In order for the Board to determine that the overpayment was not properly created, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  In addition, a veteran who is receiving compensation must notify the VA of all circumstances which will affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).

The appellant argued in his notice of disagreement (NOD) that the VA has not considered the nature of his disabilities, his age and his ignorance of the specific VA laws and regulations.  However, as noted previously, the appellant had been informed in a May 2000 letter that he "must tell [the RO] immediately if there is any change in the number or status of your dependents.  Your failure to quickly tell VA of a dependency change will result in an overpayment which must be repaid."  Accordingly, the Board finds the appellant was on notice that he needed to inform the VA of any changes in his dependency status and that his failure to do so could result in the incurrence of a debt.  Nonetheless, he failed to inform the VA of the death of his spouse S.S.L. in November 2002 and continued to accept monthly payment at the higher rate of compensation for a dependent spouse.  As he continued to accept benefits to which he was not legally entitled, he is to blame in the creation of the overpayment at issue.  See Jordan v. Brown, 10 Vet. App. 171 (1997). 

There is no evidence on the record and the appellant has not argued that he informed the VA of S.S.L.'s death at any point prior to June 2006.  Accordingly, the Board finds that VA was not solely responsible for the appellant being erroneously paid benefits, and thus the debt was validly created.  38 C.F.R. § 3.500(b)(2).  We also note that the AOJ acted promptly and removed S.S.L. as a dependent the same month the appellant notified them of her death.  

In regards to the propriety of the apportionment, VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2010).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the veteran is not residing with his spouse and the veteran is not reasonably discharging his responsibility for the spouse's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2010).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents and the apportionment claimants.  38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.

The evidence of record indicates that the appellant and Z.B.H. were married in July 2003.  The record shows they are currently living in separate residences.

Z.B.H. submitted a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award in September 2006 stating that she had monthly expenses totaling $940 per month; in an attachment to the form, she specified additional expenses totaling $21,825.80; her monthly income totaled $360.00.  

The appellant also submitted a VA Form 21-0788 during this appeal.  He reported expenses totaling $1270 and a net worth of $24,000.  The record reflects that at the time, the appellant was receiving monthly compensation benefits of $2,620.00.

Under 38 C.F.R. § 3.450, the initial issue is whether the appellant is reasonably discharging his responsibility for his spouse's support.  Correspondence received from the appellant's wife indicates that the appellant abandoned her and her children and was not providing for their support.  The appellant has not disputed her claims.  In fact, he has even agreed to the apportionment.  Indeed, in a September 2006 statement, the appellant asked the RO to deduct $100 off of his next check and then continue with the $600 apportionment effective December 1, 2006.   

The Board notes that the only requirements for apportionment eligibility is evidence that Z.B.H. is the appellant's present spouse, that they do not reside together, and that the appellant is not discharging his responsibility for her support.  38 C.F.R. § 3.450.  In this regard we note that the record reflects the appellant received funds for dependents when the evidence establishes a lack of adequate support.  

Turning to the issue of the rate of the apportionment, and whether an apportionment in the amount of $600.00 is proper, the evidence of record reflects that Z.B.H's expenses exceed her income.  Clearly, the apportionment would help her pay some of her monthly expenses.

The Board has fully reviewed the record and taken into consideration the appellant's financial circumstances.  However, the record reflects that the apportionment would not cause the appellant undue hardship.  Hardship contemplates an inability to pay for essentials such as clothing, shelter, or medical expenses.  Such deprivations are not shown in this case.  Indeed, the appellant has noted he has a net worth of $24,000 in addition to monthly compensation benefits of $2,620.00.  His reported monthly expenses amount to only $1,270.00.  In addition, the apportionment awarded amounts to 22 percent of the appellant's VA disability compensation.  As such, the Board concludes that the total disability benefit payable to the appellant would permit payment of a reasonable amount to Z.B.H..  Accordingly, the apportionment of $600 is proper.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The debt of $4,452.00 created due to overpayment of VA benefits due to the removal of a dependent spouse and the debt of $2,400 due to the grant of an apportionment, totaling $6,852.00, was properly created.


REMAND

The Board notes the appellant filed for a waiver of recovery of  the debt in September 2006.  Later that same month, the appellant's request was denied by the Committee on Waivers and Compromises.  In a Notice of Disagreement of August 2007, the appellant argued that the RO had not considered his age or the nature of his disabilities in determining the debt.  The Board construes the argument as a disagreement with the denial of the waiver.  Indeed, by arguing age and severity of the disabilities, the appellant is in essence arguing his need for the money he owes.  

The RO issued a Statement of the Case (SOC) in September 2007.  However, the SOC only addressed the validity of the debt and did not address whether the appellant was entitled to a waiver of the debt.  These are two distinct issues.  As the appellant has expressed disagreement with the denial of the waiver, an SOC must be issued.  The Court has held that, when a notice of disagreement has been filed, the RO must issue an SOC.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the appellant and his representative, addressing the issue of entitlement to a waiverof recovery of the debt due to overpayment of VA benefits.  The appellant and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N.SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


